The claims fail to comply with 37 CFR 1.75(g) because the least restrictive claim, claim 42, is not first in the claim listing.

The lengthy specification has not been checked to the extent necessary to determine the presence of all errors. 

Priority
The cross notes at the beginning of the specification improperly identify the priority claim of the instant application.  The instant application cannot claim priority from any of the cited provisional applications without also citing the intervening international application.   See MPEP § 211.02.

Information Disclosure Statement
The information disclosure statement filed November 28, 2019 fails to comply with:
37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  


Drawings
The drawings are objected to as failing to comply with:
37 CFR 1.83(a) because the drawings fail to show:
A snap ring possessing features corresponding to every limitation of claims 20, 28 & 42 that is arranged to secure two members together.  The drawings only show a snap ring having such features in an unassembled (i.e. non securing) state.  See Fig. 3B.
“[O]ne or more axially extending portions that are plastically deformed radially inboard and are received and/or retained within at least a portion of one or more axially extending portion receiving grooves in said outer surface of said intermediate portion of said first joint member” as recited in claim 36.
37 CFR 1.84(k) because the scale of Figs. 7 & 8 is too small to show details of the disclosed invention without crowding.

Claim Rejections - 35 USC § 112
Claims 20-35 & 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 42 recites that a snap-ring 256A having “a first plurality of substantially straight portions having a circumscribed radius R1 with a center that is offset from a Y-Y axis of said snap-ring by a distance D1; wherein said snap-ring has a second plurality substantially straight portions having a circumscribed radius R2 with a center that is offset from said Y-Y axis of said snap-ring by a distance D2; wherein said snap-ring has a third plurality of straight portions having a circumscribed radius R3 with a center that is offset from an X-X axis of said snap-ring by a distance D3” secures a first shaft 202 to a first joint member 232.  Claims 20 & 28 recite similarly.  However, the specification fails to disclose how the snap ring 256A can maintain such shape when it is secures the first shaft 202 to the first joint member 232, i.e. when the snap ring is disposed in complementary ring grooves in the first shaft 202 to the first joint member 232.  When so disposed, the snap ring must conform to the shape of the grooves, which is circular.  In which case every straight section of the snap ring would have to be  “circumscribed” about the radius at (not offset from) the center of the snap ring.

Claims 20-35 & 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites that a snap-ring 256A having “a first plurality of substantially straight portions having a circumscribed radius R1 with a center that is offset from a Y-Y axis of said snap-ring by a distance D1; wherein said snap-ring has a second plurality substantially straight portions having a circumscribed radius R2 with a center that is offset from said Y-Y axis of said snap-ring by a distance D2; wherein said snap-ring has a third plurality of straight portions having a circumscribed radius R3 with a center that is offset from an X-X axis of said snap-ring by a distance D3” secures a first shaft 202 to a first joint member 232.  Claims 20 & 28 recite similarly..  It’s unclear how the snap ring 256A can maintain such shape when it is securing the first shaft 202 to the first joint member 232.  This is so because the snap ring must be disposed in complementary ring grooves in the first shaft 202 to the first joint member 232 in order to secure them together.  When so  disposed, the snap ring must conform to the shape of the grooves, which is circular.  In which case every straight section of the snap ring would have to be  “circumscribed” about the radius at (not offset from) the center of the snap ring.
Claim 28 recites the limitation "said first end portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "a first joint member" in line 4.  Unclear if this first joint member is the same as that previously recited.
Claim 28 recites the limitation "said outer surface" in lines 12 & 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "said outer surface" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 28 is objected to because the word “groove” is misspelled at line 23.

Claim Rejections - 35 USC § 102
Claim 42 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millheiser, US 4,343,581.  Millheiser discloses a joint assembly comprising:
a first joint member (see “internal groove at col. 1, line 18; “assembly component at col. 1, line 30; see “housing bore” at col. 5, line 2; and reference character 14 at Fig. 2) drivingly connected to a second joint member ( see “various components” at col. 1, line 10) by one or more torque transmission elements;
a first shaft (see “external groove at col. 1, line 19; “another component at col. 1, line 31; see “shaft” at col. 5, line 2; and reference character 16 at Fig. 2) having a first end portion, a second end portion and an outer surface;
a snap-ring (44) having a substantially polygonal shape defined by a plurality of
interconnected substantially straight portions (see Fig. 12);
wherein said snap-ring has a first plurality of substantially straight portions (see offset sections of ring 44 bordering leftmost bevel 44A) having a circumscribed radius with a center that is offset from a Y-Y axis of said snap-ring by a distance;
wherein said snap-ring has a second plurality substantially straight portions (see offset sections of ring 44 bordering rightmost bevel 44A) having a circumscribed radius with a center that is offset from said Y-Y axis of said snap-ring by a distance;

wherein said snap-ring secures first shaft relative to said first joint member (col. 1, lines 9-12).

Claim Rejections - 35 USC § 103
Claims 20-41 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger, US 9,970,963 in view of Millheiser.  As to claims 28-35, Metzger shows a joint assembly (10), comprising: 
a flexible boot 20;
a first joint member (14, 18) drivingly connected to a second joint member 912) by one or more torque transmission elements (17); 
wherein said first end portion (54) of a first joint member has a first hollow portion and a second end portion (50) of said first joint member has a second hollow portion; 
a first shaft (22) having a first end portion (126) and a second end portion (122); 
wherein a plurality of axially extending first shaft splines (128, col. 5, line 49) circumferentially extend along at least a portion of said outer surface of said second end portion of said first shaft that are complementary to an meshingly engaged with a plurality of axially extending first joint member splines (60) circumferentially extending along at least a portion of a first inner surface defining said first hollow portion of said first joint member; 
a first nut (19); 

wherein a nut snap-ring groove (76) circumferentially extends along at least a portion of a second inner surface (81A) of said first nut; 
wherein said nut snap-ring grove is complementary to a first joint member nut snap-ring groove (68) circumferentially extending along at least a portion of said outer surface (78) of said first end portion of said first joint member; 
a nut snap-ring (72);
wherein at least a portion of said nut snap-ring is received and/or retained within at least a portion of said first joint member snap-ring groove in said first joint member and said first nut snap-ring groove in said first nut;
wherein at least a portion of said first end portion (126) of said first shaft has a gear member (se “pinion” at col. 1, line 66) with a plurality of gear teeth; and wherein said first shaft is a transmission output shaft, transfer case output shaft, a power transfer unit output shaft, a pinion shaft, a differential input shaft, a differential pinion shaft or an inter-axle differential pinion shaft.
Metzger shows the first joint member (14, 18) and torque transmission elements (17)  disposed within the second joint member (12), not the other way around.  However, it would have been obvious to one of ordinary skill in the art to dispose the second member and torque transmission elements with the first joint member, since such a modification would have In Re Gazda, 104 USPQ 400, (CCPA 1955).  
Metzger does not expressly disclose the snap ring (72) having a substantially polygonal shape defined by a plurality of interconnected substantially straight portions; wherein said nut snap-ring has a first plurality of substantially straight portions having a circumscribed radius R1 with a center that is offset from a Y-Y axis of said nut snap-ring by a distance D1; wherein said nut snap-ring has a second plurality substantially straight portions having a circumscribed radius R2 with a center that is offset from said Y-Y axis of said nut snap-ring by a distance D2; and wherein said nut snap-ring has a third plurality of straight portions having a circumscribed radius R3 with a center that is offset from an X-X axis of said nut snap-ring by a distance D3.  However, as noted above, Millheiser discloses a snap-ring (44) having all these features and teaches, at col. 1, lines 55-58, using such a snap ring in order to take-up end play and still exhibit a high resistance to axial thrust.  It would have been obvious to one of ordinary skill in the art to modify the joint arrangement of Metzger, by including a snap ring like that of Millheiser in order to in order to take-up end play and still exhibit a high resistance to axial thrust as taught by Millheiser.
Claims 20-29 are directed to an embodiment (see instant Fig. 4) that is disclosed as an obvious variant of the embodiment (see instant Fig. 3) that is unpatentable over Metzger in view of Millheiser.  As an obvious variant it and the claims that read on it are likewise unpataentable over Metzger in view of Millheiser.  Similarly Claims 36-38 and claims 39-41 are directed to embodiments (see instant Fig. 8 and Fig. 7, respectively) that are disclosed as obvious variants of the embodiment (see instant Fig. 3) that is unpatentable over Metzger in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. At Figs. 1-3, Wang shows boots with or without convolutions are art recognized equivalents.  Newman, Hahn and Ayad disclose joint arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Greg Binda/Primary Examiner, Art Unit 3679